DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Groups IIa and IIb (i.e., claims 21-34) in the reply filed on 9/29/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement beyond the agreed upon election of Groups IIa and IIb, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21- 23, 25-28 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Bernier et al. (US 20180109078; “Bernier”).
	Regarding claim 21, Bernier teaches an optical fiber product, comprising: an optical fiber 210 made of a fiber-optic material (e.g., ¶ 0044, 0073) and configured for propagation of mid- infrared radiation (e.g., ¶ 0044, 0073; fig. 3); and an endcap 240 having a proximal endface 242a coupled to the optical fiber 210 (e.g., fig. 3) for receiving therefrom the mid-infrared radiation 202 (e.g., ¶ 0044, 0073; fig. 3) a distal endface for radiating 242b the mid-infrared radiation 202 outside the optical fiber product (e.g., fig. 3; distal endface 242b is needed for reflecting such that the mid-infrared radiation {MIR} 202 is radiated outside the optical fiber product), and an endcap body extending and configured for propagation of the mid-infrared radiation from the proximal endface 242a to the distal endface 242b, the endcap being made of an endcap material that has no or a low amount of fluoride (e.g., ¶ 0046: halcogenide-, chalcohalide- or telluride-based glass; ¶s 0007. 0073) and that is less permeable to OH diffusion than the fiber-optic material (e.g., ¶s 0007. 0073). 
	Thus claim 21 is met.
Regarding claim 22, Bernier teaches the optical fiber product of claim 21 (see above), wherein the fiber-optic material comprises a glass material (e.g., ¶s 0044-0046).
	Thus claim 22 is met.
Regarding claim 23, Bernier teaches the optical fiber product of claim 22 (see above), wherein the glass material comprises a fluoride-based glass, a chalcogenide-based glass, a chalcohalide-based glass, an oxide-based glass, a tellurite-based glass, or any combination thereof (e.g., ¶s 0044-0046).
	Thus claim 23 is met.
Regarding claim 25, Bernier teaches the optical fiber product of claim 21 (see above), wherein the endcap material comprises a glass material (e.g., ¶ 0046).
	Thus claim 25 is met.
Regarding claim 26, Bernier teaches the optical fiber product of claim 25 (see above), wherein the glass material comprises an oxide-based glass (e.g., ¶s 0046, 0073).
	Thus claim 26 is met.
Regarding claim 27, Bernier teaches the optical fiber product of claim 26 (see above), wherein the oxide-based glass comprises silica, an aluminosilicate-based glass, a phosphosilicate-based glass, an aluminophosphosilicate-based glass, a germanium-oxide-based glass, a lead-germanate-based glass, a tellurium-oxide-based glass {tellurite-based oxide glass; ¶ 0046}, or any combination thereof (e.g., ¶s 0007 {low phonon glass for endcap}, ¶ 0046 {tellurite-based oxide glass}, ¶ 0076).
	Thus claim 27 is met.
Regarding claim 28, Bernier teaches the optical fiber product of claim 25 (see above), wherein the glass material comprises a barium gallium germanate glass, a tellurite-based glass (e.g., ¶s 0007 {low phonon glass for endcap}, ¶ 0046 {tellurite-based oxide glass }, 0076)., a chalcogenide-based glass. or any combination thereof.
	Thus claim 28 is met.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 24, 29-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernier et al. (US 20180109078; “Bernier”) with obviousness evidenced by Zheng et al. (US 20100080500; “Zheng”) and/or Tokura et al. (US 20180080866; “Tokura”) and/or Ishigami (US 20080013959) and/or Janney et al. (US 20040208470; “Janney”).
	Regarding each of respective claims 24, 29-34, Bernier teaches the optical fiber product of claim 21 (see above 102 rejection).
	Bernier does not explicitly state either the optical fiber or the endcap is made of sapphire crystal material.
However, it was well-known for the endcap and/or optical fiber to be made of sapphire at least as evidenced by Zheng (e.g., Zheng ¶s 0024 {sapphire fibers}, 0027 {using a sapphire plate/cap 26 at the end of an optical fiber as shown in fig. 4}).  Moreover, it is well-known to use sapphire plates for mid-infrared (MIR) light wavelengths at least as evidenced by Tokura (e.g., Tokura ¶ 0064).  Furthermore, it was also well-known for a sapphire fiber to be made of single crystal sapphire at least as evidenced by Janney (e.g., Janney ¶s 0003, 0005).  Also , it was also well-known for plates/substrates to also be made of single crystal of alumina {i.e., sapphire glass} at least as evidenced by Ishigami (e.g., Ishigami ¶s 0053, 0059). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the optical fiber and/or the endcap is made of sapphire crystal material at least for the purpose of providing optical elements that perform well in harsh/gaseous environments and/or for the purpose of providing optical elements that act as hydrophobic/OH/OH2 barriers [See also: e.g., MPEP §2144.06   Art Recognized Equivalence for the Same Purpose [R-6 >I. < COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE, II. < SUBSTITUTING EQUIVALENTS KNOWN FOR THE SAME PURPOSE and/or MPEP §2144.07 Art Recognized Suitability for an Intended Purpose].
Thus, since it is clearly obvious to have a sapphire crystal endcap and a sapphire crystal optical fiber, each and every element of each of respective claims 24, 29-34 is rendered as obvious (with noting that sapphire crystal does not contain any fluoride and sapphire crystal is an oxide of aluminum/alumina)
Thus each of respective claims 24, 29-34  is rejected.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874